Citation Nr: 0707856	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the cervical spine with headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbar spine disability, including herniated disc.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1995 to December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2005, the veteran testified 
at a video conference hearing before the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded for additional development in 
June 2005.

The January 2006 brief from the veteran's service 
representative may be construed as raising a claim for 
entitlement to service connection for migraines secondary to 
the veteran's service-connected degenerative changes of the 
cervical spine with headaches.  The Board finds this pending 
claim is inextricably intertwined with the increased rating 
issue on appeal; therefore, it must be remanded for 
additional development.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate her claims and of 
which parties were expected to provide such evidence by 
correspondence dated in June 2005. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
September 2006.

In this case, additional evidence was received by VA in 
August 2006, but was not apparently associated with the 
appellate record until after the issuance of the last 
supplemental statement of the case in September 2006.  See 
38 C.F.R. § 20.1304(c) (2006).  The Board notes the veteran 
has now provided the necessary authorization for VA to 
request pertinent treatment records from her private medical 
care providers.  VA's duty to assist requires reasonable 
efforts be made to assist the claimant in obtaining evidence 
necessary to substantiate her claims.  See 38 C.F.R. § 3.159 
(2006).  The Board also finds her claim for entitlement to 
service connection for migraines secondary to her service-
connected degenerative changes of the cervical spine with 
headaches is "inextricably intertwined" with the increased 
rating issue on appeal.  Therefore, the case must be remanded 
for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran has provided the 
necessary authorization for VA to request 
records from her private medical care 
providers.  These records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review.

2.  As the claim concerning entitlement 
to service connection for migraines 
secondary to service-connected 
degenerative changes of the cervical 
spine with headaches is deemed to be 
"inextricably intertwined" with the 
increased rating issue on appeal, VA must 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied as to this 
matter.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in her possession that pertains 
to this claim.  

3.  The issue of entitlement to service 
connection for migraines secondary to 
service-connected degenerative changes of 
the cervical spine with headaches should 
be adequately developed and adjudicated.  
The veteran and her representative should 
be notified of any decision and of her 
appellate rights.  If a timely notice of 
disagreement is filed, the veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all 
evidence of record.  A specific 
determination must be made as to whether 
the criteria for a separate compensable 
rating for any headaches associated with 
the service-connected degenerative 
changes of the cervical spine are met.  
If any benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


